             Case 2:17-cr-01311-DGC Document 39 Filed 11/26/18 Page 1 of 2



     Barbara L. Hull, #011890
1    Attorney at Law
     77 East Columbus Street
2    Suite 201
     Phoenix, Arizona 85012
3    (602)412-5800
     BarbaraHullLaw@gmail.com
4    Attorney for Anthony Espinosa Gonzales
5

6
                       IN THE UNITED STATES DISTRICT COURT
7
                                  DISTRICT OF ARIZONA
8

9                                            )      Case No. 2:17-cr-01311-PHX-DGC
     United States of America,               )
10                                           )      DEFENDANT’S MOTION TO
                  Plaintiff,                 )      CONTINUE EVIDENTIARY
11                                           )      HEARING/ORALARGUMENT
           vs.                               )
12                                           )
     Anthony Espinosa Gonzales,              )
13                                           )
                  Defendant.                 )
14

15
           Defendant Anthony Espinoza Gonzales, by and through counsel, hereby
16
     moves that this Court continue the evidentiary hearing currently scheduled in this
17
     matter for December 5, 2018 at 9:00 a.m. for a period of sixty (60) days.
18
           The defense expert has been called out of the office for an extended leave
19
     for unanticipated personal reasons. This expert's testimony is essential to the
20
     defense of this matter for purposes of the evidentiary hearing. This is a matter
21
     outside the control of the defense.
22
           Assistant United States Attorney Gayle Helart has been advised of the
23
     contents of this motion and has no objection.
24
           Mr. Gonzales asks that this Court enter its Order continuing the hearing for a
25
     period of sixty days to accommodate the expert's leave of absence.


                                              -1-
             Case 2:17-cr-01311-DGC Document 39 Filed 11/26/18 Page 2 of 2




1          It is expected that excludable delay under Title 18 U.S.C. §3161(h)(7)(B)(i)
2    and (iv) will result from this motion and/or from an ordered based thereon.
3          Respectfully submitted this 26th day of November, 2018.
4
                                            _s/ Barbara L. Hull______________
5
                                            Barbara L. Hull
6                                           Attorney for Mr. Gonzales
7

8                                     CERTIFICATION

9           I hereby certify that on this date I electronically filed the attached document
     with the Clerk’s Office using the ECF System for filing and distribution to ECF
10
     participants.
11
         Courtesy copy provided this date to The Honorable David G. Campbell at
12
     Campbell_chambers@azd.uscourts.gov.
13
           Copy also provided to Mr. Gonzales, Defendant.
14

15
           Copy also provided to AUSA Gayle Helart.

16

17
     _s/ Barbara L. Hull________
18   Barbara L. Hull
19

20

21

22

23

24

25




                                              -2-
